29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary PARRY-EL, also known as Thomas Lacy, Appellant,v.Michael GROOSE, Superintendent; Pat Mantle, Investigator;Dave Dormire, Assistant Superintendent;  Clyde Garriott,Chaplain;  James Eberle, Major; Bill Blank;  John Doe;Cecilroy Pettus;  Earl Halderman;  Stanley Chris Swicord, Appellees.
No. 93-3688.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 29, 1994.Filed:  July 8, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gary Parry-El, a Missouri inmate, filed a 42 U.S.C. Sec. 1983 complaint against various prison officials.  On July 16, 1993, the district court1 granted defendants summary judgment, and noted that Parry-El had not filed objections to the magistrate judge's report (although he had been granted an extension to June 17 to do so).


2
Parry-El did not appeal, but on September 9, 1993, he filed a Federal Rule of Civil Procedure 60(b) motion for relief from judgment.  He argued that he was never notified he had been granted an extension of time to file objections, he failed to file objections because his documents were lost when he was transferred to another facility, and such failure by a pro se litigant constituted excusable neglect.  The district court denied his motion, finding that Parry-El had approximately two and one-half months to file objections, even if he did not receive the order granting him an extension.  This appeal followed.


3
Rule 60(b) "provides for extraordinary relief which may be granted only upon an adequate showing of exceptional circumstances."   United States v. Young, 806 F.2d 805, 806 (8th Cir. 1986) (per curiam), cert. denied, 484 U.S. 836 (1987).  We review a denial of a Rule 60(b) motion for abuse of discretion and do not review the underlying judgment.   Printed Media Serv., Inc. v. Solna Web, Inc., 11 F.3d 838, 842 (8th Cir. 1993).  The district court did not abuse its discretion in denying the motion, because Parry-El's failure to file objections does not constitute "exceptional circumstances" justifying Rule 60(b) relief.   See Robinson v. Armontrout, 8 F.3d 6, 7 (8th Cir. 1993).  Parry-El's arguments on appeal do not concern the Rule 60(b) motion but the underlying judgment he chose not to appeal.


4
Accordingly, we affirm the order of the district court.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri